IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00133-CV

             IN THE INTEREST OF C.S. AND G.S., CHILDREN


                            From the 12th District Court
                                Leon County, Texas
                              Trial Court No. FL-11-26


                           MEMORANDUM OPINION


       An order terminating appellants’ parental rights to their children, C.S. and G.S.

was signed on April 4, 2012. Appellants’ notice of appeal was filed on April 16, 2012.

The reporter’s record was due April 26, 2012. See TEX. R. APP. P. 28.4(a)(1); 35.1(b). The

clerk’s record was filed on May 31, 2012. A partial reporter’s record was filed August

20, 2012; however, we were notified that an electronic file containing a portion of the

record had been corrupted and the reporter was unable to prepare a reporter’s record

from it. It is our understanding that the final termination hearing (approximately 40

minutes) is the portion of the proceeding that is in the now corrupted file.

       The appeal was abated on August 30, 2012 for the trial court to conduct a hearing

within 7 days from the date of the Order to determine whether:
        1. without appellants’ fault, a significant portion of the court reporter's
           notes and records have been lost or destroyed;

        2. the lost or destroyed portion of the reporter's record is necessary to the
           appeal's resolution; and

        3. the lost or destroyed portion of the reporter's record cannot be replaced
           by agreement of the parties.

The trial court was also ordered to conduct a hearing to determine whether the

underlying matter was amenable to mediation, and if so, refer the matter to mediation.

TEX. CIV. PRAC. & REM. CODE ANN. § 154.002 (West 2011); TEX. FAM. CODE ANN. §

153.0071(c) (West 2008).

        A hearing was held on September 6, 2012. At that hearing, the trial court made

the following oral findings on the record:

        1. without appellants’ fault, a significant portion of the court reporter's
           notes and records have been lost or destroyed;

        2. the lost or destroyed portion of the reporter's record is necessary to the
           appeal's resolution; and

        3. the lost or destroyed portion of the reporter's record cannot be replaced
           by agreement of the parties.

The trial court also determined on the record that the underlying matter was not

amenable to mediation.

        Because the trial court has made the necessary findings, we find that appellants

are entitled to a new trial. TEX. R. APP. P. 34.6(f). Accordingly, this appeal is reinstated,




In the Interest of C.S. and G.S., Children                                             Page 2
the trial court’s judgment is reversed, and the appeal is remanded to the trial court for

further proceedings consistent with this opinion.

        The trial court is instructed to commence the new trial no later than 180 days

after the mandate is issued by this Court. TEX. R. APP. P. 28.4(c).




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reinstated, reversed and remanded
Opinion delivered and filed October 18, 2012
[CV06]




In the Interest of C.S. and G.S., Children                                         Page 3